Citation Nr: 1715640	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for right shoulder condition.

3. Entitlement to service connection for neck condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in November 2012 and requested a Board hearing at a local VA office. A Supplemental Statement of the Case was issued in August 2016.  Jurisdiction over the matter has been retained by the RO in Manila, the Republic of the Philippines.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2012 VA Form 9, the Veteran submitted a written request for a Board hearing to be held at a local VA office.  In VA Form 646 dated in October 2016, the Veteran's representative noted that "[s]hould the veteran acquire any additional evidence to present to the board, he will provide such evidence at the date, place and time of his hearing."  A review of the record indicates that the Veteran has not yet been afforded a Board hearing as requested.  The failure to afford the Veteran a hearing would amount to denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the Veteran can be scheduled for a hearing at a local VA office.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the appropriate RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.

Notify the Veteran, and his representative, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUNED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


